United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF THE ARMY, HEALTH
SERVICES COMMAND, Fort Gordon, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1157
Issued: September 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On April 21, 2014 appellant filed a timely appeal from a February 11, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. Because more than 180 days has elapsed between the last merit decision dated
March 18, 2013 to the filing of this appeal, and pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to
review the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has a lengthy appellate history before the Board. In the first appeal, the Board
issued a decision on October 1, 1999 which set aside a September 24, 1997 OWCP decision.
The Board found that appellant had submitted medical evidence regarding permanent
impairment at a date subsequent to the prior schedule award decision and remanded the case to
OWCP for further review.2 Therefore, on March 1, 2001 the Board affirmed a November 16,
1999 OWCP decision that appellant had not established permanent impairment to any of her
extremities.3 By decision dated September 17, 2003, the Board affirmed OWCP decisions dated
October 24, 2002, January 16 and March 7, 2003, which found that appellant had no more than a
25 percent permanent impairment of her right lower extremity and a 5 percent permanent
impairment of the left lower extremity.4
By decision dated July 16, 2004, the Board found that OWCP had failed to consider the
merits of appellant’s request for an increased schedule award and set aside a January 30, 2004
OWCP decision.5 The Board, by decision dated June 1, 2005, affirmed OWCP decisions dated
October 6 and 14, 2004,6 finding no more than six percent left lower extremity impairment. On
December 1, 2011 the Board issued a decision setting aside a July 23, 2010 schedule award
decision and remanded the case for further development of the medical opinion evidence.7 The
Board found that the evidence of record did not contain a sufficiently reasoned medical opinion
regarding the degree of impairment for appellant’s left lower extremity using the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment. On
November 22, 2013 the Board affirmed decisions dated November 19, 2012 and March 18, 2013.
The Board found that appellant failed to establish clear evidence of error with respect to her
request for review of an October 2, 2009 decision concerning the denial of a recurrence claim.
In affirming the March 18, 2013 decision, the Board found that appellant had not met her burden
of proof to establish that she had more than a six percent impairment of her left lower extremity.
The facts and circumstances of the case up to that point are set forth in the Board’s prior
decisions and are incorporate herein by reference.8

2

51 ECAB 115 (1999).

3

Docket No, 00-845 (issued March 1, 2001).

4

Docket Nos. 03-1068 and 03-1342 (issued September 17, 2003). OWCP issued a schedule award for a 25
percent right leg permanent impairment on January 16, 2003 and a 5 percent left leg permanent impairment on
March 7, 2003.
5

Docket No. 04-919 (issued July 16, 2004).

6

Docket No. 05-354 (issued June 1, 2005).

7

Docket No. 11-517 (issued December 1, 2011).

8

On August 23, 1992 appellant, then a 46-year-old food service worker, filed a traumatic injury claim alleging
that on August 20, 1992 she injured her back while picking up a large mixing bowl. OWCP accepted the claim for
sciatica, which was subsequently expanded to include the conditions of lumbar stenosis, L4-L5 spondylolisthesis
and degenerative disc disease. Appellant resigned from the employing establishment effective February 13, 1994
and is currently not working.

2

On January 10, 2014 appellant requested reconsideration of the March 18, 2013 decision
denying her request for an additional schedule award of her left lower extremity. In support of
her request, appellant submitted factual and medical evidence including a November 7, 2013
report from Dr. Kenneth M. Faile, a treating Board-certified family practitioner. Dr. Faile
indicated that he had treated appellant since 2002 and that her sciatica symptoms had worsened.
Appellant also resubmitted impairment ratings by OWCP medical advisers dated March 13,
2002, September 16 and December 16, 2004.
By decision dated February 11, 2014, OWCP denied reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,9
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) submit relevant and pertinent new evidence not previously
considered by OWCP.10 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.11 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.12
ANALYSIS
OWCP previously granted appellant a schedule award for a six percent impairment of her
left lower extremity. By decision dated March 18, 2013, OWCP denied appellant’s request for
an additional schedule award of her left lower extremity. On November 22, 2013 the Board
affirmed the March 18, 2013 decision. On January 29, 2014 OWCP received appellant’s request
for reconsideration dated January 10, 2014 of the March 18, 2013 decision. The issue presented
on appeal is whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(3),
requiring OWCP to reopen the case for review of the merits of the claim. The Board finds that,
in her application for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. She did not identify a specific point of law or show that it
was erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument.

9

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
10

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
11

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

12

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).

3

Accompanying her January 10, 2014 reconsideration request, appellant resubmitted
medical reports from OWCP medical advisers which were previously addressed and evaluated
by OWCP in its prior merit decisions. The submission of evidence which repeats or duplicates
evidence already of record and considered by OWCP does not constitute a basis for reopening a
case and is insufficient to warrant further merit review.13
Appellant also submitted a November 7, 2013 report by Dr. Faile, a treating Boardcertified family practitioner, who indicated that appellant’s sciatica symptoms had worsened.
Although this report is new, it is irrelevant to the issue of appellant’s claim for an additional
schedule award for her left lower extremity as Dr. Faile provided no medical opinion on
appellant’s permanent impairment.14
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
constitute relevant and pertinent new evidence not previously considered.15 Pursuant to 20
C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board further finds that OWCP properly denied appellant’s request for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

13

E.M., Docket No. 09-39 (issued March 3, 2009); D.K., 59 ECAB 141 (2007); D’Wayne Avila, 57 ECAB
642 (2006).
14

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

15

A.K., Docket No. 09-2032 (issued August 3, 2010); W.C., 59 ECAB 372 (2008); Susan A. Filkins, supra note

10.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 11, 2014 is affirmed.
Issued: September 12, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

